RICHARDS, J.
Robert McKinney brought an action in the Lucas Common Pleas to recover an amount claimed to be due on accidental insurance policies of the life of James Keith who had taken out insurance with the Kentucky Central Life and Accidental Insurance Company. The trial resulted in favor of the Company on a directed verdict and that action of the court was assigned as error.
McKinney claimed that Huida Keith, the widow, was beneficiary of the policies and after the death of her husband she gave him a power of Attorney to collect the policies and assigned and transferred them or monies due thereunder, to him. The Court of Appeals, i:i affirming the judgment of the Common Pleas, held:
1. So far as the power of attorney is concerned, it is plainly an instrument by which she constitutes him her agent to collect on the policies and to make certain disbursements; and the power of substitution and revocation is specifically reserved in her.
2. McKinney was the undertaker who interred the deceased and doubtless one of the bills to be paid, was his own bill for funeral services.
8. McKinney’s testimony discloses that after the power of attorney was executed he carried it to the Company’s office where ah agent stated that the money was as good as gold and that he (McKinney) was to go ahead, which must mean that he was to do those things mentioned in the power of attorney.
4. A fair inference is that the agent read the power of attorney, but there was nothing in it which, would convey to him the information that McKinney was an undertaker or that he had a bill for services.
5. The statement by the agent was entirely consistent with an understanding on his part that McKinney was empowered by the widow as beneficiary to collect the amount due on the policies and make the disbursements specified.
6.This power of attorney is one coupled with an interest; but even so, it was, by its terms, revocable.
7. The existence of this power of attorney would not debar the beneficiary from herself receiving the amounts due on the policies and company was relieved by its subsequent payment to her.
8. Her act in receiving the money from the company would be an effectual revocation of the power of attorney; and under the terms of that power, McKinney’s rights existed only until such time as it should be revoked.
Judgment affirmed.